188 F.2d 365
GREAT ATLANTIC & PACIFIC TEA COMPANY, a New JerseyCorporation, Appellant,v.George C. VOLKER and Katherine C. Volker, Appellees.
No. 11276.

of Appeals Sixth Circuit.
April 12, 1951.
Charles R. Fox, Detroit, Mich., for appellant.
John G. Cross, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard on the record, briefs and argument of counsel for respective parties;


2
And the Court being of the opinion that the issues of negligence on the part of the appellant and of contributory negligence on the part of the appellee, Katherine C. Volker, were, under the evidence introduced, questions for the jury, and not questions of law for the Court, and that said issues were submitted to the jury under proper instructions by the Trial Judge with respect thereto;


3
And the Court being also of the opinion that the action of the Trial Judge in overruling appellant's motion for a New Trial on the ground that the verdict was grossly excessive, was not an abuse of discretion; Detroit Taxicab & Transfer Co. v. Pratt, 6 Cir., 2 F.2d 193; Spero-Nelson v. Brown, 6 Cir., 175 F.2d 86, 89; Scott v. Baltimore & Ohio R. Co., 3 Cir., 151 F.2d 61, 64-65;


4
And no prejudicial error appearing;


5
It is ordered that the judgment of the District Court be affirmed.